Citation Nr: 1104418	
Decision Date: 02/03/11    Archive Date: 02/14/11

DOCKET NO.  09-15 313A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to service connection for chronic left ankle strain 
(left ankle disorder).


ATTORNEY FOR THE BOARD

William Alan Nelson II, Associate Counsel


INTRODUCTION

The Veteran, who is the Appellant, served on active duty from 
February 1999 to October 2006.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a November 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Baltimore, 
Maryland.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  


REMAND

A remand is required in this case to ensure that there is a 
complete record upon which to decide the Veteran's claim so that 
he is afforded every possible consideration.  VA has a duty to 
make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate the claim for the benefits 
sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 U.S.C.A. § 
5103A(a) (West 2002 & Supp. 2010); 
38 C.F.R. § 3.159(c), (d) (2010).

In order to establish service connection for a claimed disorder, 
generally, there must be (1) medical evidence of a current 
disability; (2) medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the current disability.  Shedden 
v. Principi, 381 F.3d 1163, 1167  
(Fed. Cir. 2004).

With respect to current disability, it is uncontroverted that the 
Veteran has been diagnosed with chronic ankle strain.  Concerning 
the question of in-service disease or injury, service treatment 
records reflect that in May 2003 the Veteran received treatment 
for a left ankle injury.  The May 2003 report noted that the post 
medial aspect of the left ankle was tender on palpation and 
reported a diagnosis of left ankle sprain.  

This case presents certain medical questions which cannot be 
answered by the Board.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991) (the Board is prohibited from exercising its own 
independent judgment to resolve medical questions).  These 
questions concern the relationship, if any, between the Veteran's 
diagnosed chronic left ankle strain and his military service, in 
particular the  
May 2003 service treatment record reflecting treatment for a left 
ankle injury in service.  These questions must be addressed by an 
appropriately qualified medical professional.  See Charles v. 
Principi, 16 Vet. App. 370 (2002); see also 38 C.F.R. 
§ 3.159(c)(4) (2010) (a medical examination or opinion is 
necessary if the information and evidence of record does not 
contain sufficient competent medical evidence to decide the 
claim).

The Board finds that there is a complex medical question 
presented by this case which is not currently addressed by the 
evidence of record.  A VA joint examination was provided in 
August 2007; however, no nexus opinion was provided by the 
examiner.  The Board notes that no VA or private medical report 
is of record with an etiology opinion specifically addressing the 
question of relationship of current left ankle disorder to active 
service.  

In disability compensation (service connection) claims, VA must 
provide a medical examination and medical opinion when there is 
(1) competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, and (2) evidence establishing 
that an event, injury, or disease occurred in service or 
establishing certain diseases manifesting during an applicable 
presumptive period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).

With respect to the factor of relationship of current disability 
to service, the United States Court of Appeals for Veterans 
Claims has indicated that this element establishes a low 
threshold and requires only that the evidence "indicates" that 
there "may" be a nexus between the current disability or symptoms 
and a veteran's service.  The types of evidence that "indicate" 
that a current disability "may be associated" with military 
service include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in specificity 
to support a decision on the merits, or credible evidence of 
continuity of symptomatology such as pain or other symptoms 
capable of lay observation.  McLendon, 20 Vet. App. at 83; see 
also Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) (while 
there must be "medically competent" evidence of a current 
disability, "medically competent" evidence is not required to 
indicate that the current disability may be associated with 
service).

Given the left ankle injury in service, the Veteran's reported 
history of left ankle symptoms, and the current diagnosis of 
chronic left ankle strain, the Board finds that a VA examination 
with medical nexus opinion is required to determine whether the 
current left ankle disorder is causally related to active 
service.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate 
VA examination to determine the nature and 
etiology of his left ankle disorder.  The 
relevant documents in the claims file should 
be made available to the VA examiner.

The examiner is directed to consider the 
Veteran's reported history of left ankle 
symptoms in service.  For the purposes of the 
examination, the Veteran's service treatment 
records document treatment for a left ankle 
injury in service in May 2003.  

The VA examiner is requested to offer an 
opinion as to 
whether it is at least as likely as not 
(i.e., to at least a 50-50 degree of 
probability) that the left ankle disorder is 
causally or etiologically related to the 
Veteran's active service.  

Note:  The term "at least as likely as not" 
does not mean merely within the realm of 
medical possibility, but rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of causation as it is to find against 
it.


All opinions are to be accompanied by a 
rationale consistent with the evidence of 
record.  If the requested medical opinion 
cannot be given, the examiner should state 
the reason(s) why.

2.  After completing the requested actions, 
and any additional notification and/or 
development deemed warranted, the issue of 
service connection for left ankle disorder 
should be readjudicated in light of all the 
evidence of record.  If any benefit sought on 
appeal remains denied, the RO/AMC should 
furnish to the Veteran an appropriate 
Supplemental Statement of the Case (SSOC), 
and should afford the Veteran the appropriate 
time period for response.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  It is the Veteran's 
responsibility to report for any scheduled examination and to 
cooperate in the development of the case, as the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 
(2010).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

